Citation Nr: 9903838	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  96-15 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from March 1991 to August 
1993.

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied an 
increased evaluation for the veteran's back disability.


REMAND

The Board notes that in this veteran's case, the record 
reveals that he failed to report for examinations scheduled 
in November 1997, April 1998, and May 1998.  Although there 
is no evidence of record indicating that the veteran received 
actual notification as to those examinations, there is 
evidence of printed VA 2507 forms indicative of scheduled 
spinal examinations, and handwritten notations regarding the 
veteran's failure to report.  Further, there is indication 
that other correspondence of record, including a supplemental 
statement of the case (SSOC) and rating decision dated in 
September 1998 sent subsequent to the dates of said 
examinations, were returned to the sender.  On those 
envelopes, it was reported that the veteran's address was in 
Marion, Texas.  

The Board recognizes that under 38 C.F.R. § 3.655 (1998), 
where the veteran fails to report for an examination 
scheduled in conjunction with an increased rating claim, the 
claim shall be denied.  However, in this case, there is 
evidence of one address change, duly noted on VA examination 
form 2507 dated in March 1998.  There is another address 
noted on the envelopes returned to the RO in October 1998.  
In a January 1999 letter to the veteran regarding the 
transfer of his appeal to the Board, the address noted is an 
older address, and not the more recent address of record.  
Thus, the Board believes that the RO should attempt to remedy 
this situation by offering the veteran another opportunity to 
be examined before final appellate disposition.  

Accordingly, based on the premise that the VA has a duty 
under 38 U.S.C.A. § 5107(a) (West 1991) to assist the veteran 
in the development of facts pertinent to his claim, this case 
is REMANDED to the RO for the following corrective action:

1.  The RO should attempt to schedule a 
VA orthopedic examination to determine 
the extent of the severity of the 
veteran's current low back disability.  
The RO should ensure that notification of 
the examination is forwarded to the 
veteran at the most recent address, noted 
on the envelopes which were returned in 
October 1998.  The RO should also note in 
its correspondence with the veteran that 
failure to report for the scheduled 
examination may have adverse consequences 
in the adjudication of his claim.  
38 C.F.R. § 3.655 (1998).  The RO should 
also ensure that a copy of said 
notification is associated with this 
veteran's claims file.

2.  The entire claims folder and a 
separate copy of this remand must be made 
available to the examiner for review 
before and during such examination.  
Specifically, the examiner should be 
prepared to comment on the following with 
respect to this veteran's back 
disability:  

a) Whether there is evidence of 
functional loss due to pain on use or 
during flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202, 205-206 (1995).

b) Adequately describe any anatomical 
damage and functional loss with respect 
to these elements.  8 C.F.R. § 4.40.  The 
functional loss may be due to pathology 
such as absence of bone or muscle, 
deformity, or pain, supported by adequate 
pathological studies.  Weakness of the 
affected area is also for consideration.  

c) Consider the reduction in the joint's 
normal excursion of movement on different 
planes.  38 C.F.R. § 4.45.  Factors such 
as less movement than normal, more 
movement than normal, weakened movement, 
incoordination, pain on movement, 
swelling, or instability, are also to be 
considered.

3.  The examiner should provide a 
complete rationale for any conclusion 
reached.  Further, the RO should ensure 
that any additional information required 
to formulate the requested opinion should 
be requested and obtained. 

4.  The RO should then review the 
veteran's claim.  All pertinent law and 
regulations should be considered.  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include, but not be 
limited to, any additional pertinent law 
and regulations and a complete discussion 
of the action taken on the veteran's 
claim.  Applicable response time should 
be allowed.

The case should then be returned to the Board, if in order 
and in compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


